      Case 2:19-cv-00228 Document 21 Filed on 01/27/20 in TXSD Page 1 of 4
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                  January 27, 2020
                         UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

GREGORY MICHAEL LEWIS,                        §
                                              §
        Plaintiff,                            §
VS.                                           § CIVIL ACTION NO. 2:19-CV-228
                                              §
NUECES COUNTY JAIL, et al,                    §
                                              §
        Defendants.                           §

               MEMORANDUM AND RECOMMENDATION
   TO DISMISS CASE FOR FAILURE TO COMPLY WITH COURT ORDERS

       Plaintiff Gregory Michael Lewis has filed this pro se civil rights action. Plaintiff’s

allegations arise in connection with his recent confinement at the Nueces County Jail.

Plaintiff sues the following defendants: (1) Nueces County Jail; (2) Nueces County,

Texas; (3) Nueces County Sheriff’s Department; (4) Holt Feemster, Assistant District

Attorney in the 148th District Court; and (5) Mary Joe Gambell, Head Probation Officer.

(D.E. 1).

       On September 12, 2019, due to the difficulty encountered in evaluating Plaintiff’s

claims as presented in his 63-page complaint, Magistrate Judge B. Janice Ellington

ordered Plaintiff to present all his claims in a comprehensive amended complaint to be

filed within thirty days. (D.E. 8). Judge Ellington directed the Clerk of the Court to send

Plaintiff a § 1983 form complaint.       Lastly, Judge Ellington provided Plaintiff with

instructions in filling out the form, naming the defendants he intends to sue, and

presenting all his claims in a clear and concise manner. (D.E. 8, pp. 2-3).

       On October 10, 2019, Judge Ellington entered an Amended Order containing the
1/4
      Case 2:19-cv-00228 Document 21 Filed on 01/27/20 in TXSD Page 2 of 4




same instructions for Plaintiff to file one amended complaint within thirty days. (D.E. 9).

Plaintiff was warned that his failure to comply with the instructions provided, including

submitting the amended complaint in a timely manner, may result in the dismissal of this

action for want of prosecution and for failure to comply with court orders. (D.E. 9, p. 3).

        Plaintiff subsequently filed an amended complaint which failed to comply with

the Court’s instructions. (D.E. 10). Judge Ellington issued an Order on October 30,

2019, striking Plaintiff’s amended complaint. (D.E. 11). Judge Ellington further directed

Plaintiff to comply with the instructions provided in the October 10 Amended Order, and

submit a comprehensive amended complaint on or before November 18, 2019, (D.E. 11).

Plaintiff was warned that his failure to comply with the instructions provided in both the

October 10 Amended Order and October 30 Order, including submitting the

comprehensive amended complaint in a timely manner, may result in the dismissal of this

action for want of prosecution and for failure to comply with court orders. (D.E. 11, p.

2).

       Rather than comply with the undersigned’s clear instruction to file his claims in

one comprehensive amended complaint, Plaintiff submitted a series of confusing

amended complaints and supplements. (D.E. 12, 13, 14, 15, 16, 17). In an Order issued

on December 20, 2019, Judge Ellington struck them and provided Plaintiff with one final

opportunity to present his claims in one comprehensive amended complaint filed on or

before January 17, 2020. (D.E. 19). (D.E. 19, p. 2). Plaintiff was warned that his failure

to comply with the instructions provided in the October 10 Amended Order and

December 20 Order, including submitting the comprehensive amended complaint in a
2/4
      Case 2:19-cv-00228 Document 21 Filed on 01/27/20 in TXSD Page 3 of 4




timely manner, may result in the dismissal of this action for want of prosecution and for

failure to comply with court orders. (D.E. 19, pp. 2-3).

       To date, Plaintiff has not responded to the December 20 Order and file a

comprehensive amended complaint. A district court has authority to dismiss a case for

want of prosecution or for failure to comply with a court order. Fed. R. Civ. P. 41(b); see

also Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir. 1997) (holding district courts have

the power to sua sponte dismiss a cause of action for failure to prosecute). Plaintiff has

repeatedly failed to follow court orders and submit one comprehensive amended

complaint that complies with the Court’s instructions and allows it to evaluate Plaintiff’s

claims. He has been previously warned on several occasions that this action may be

dismissed for failure to comply with court orders. Dismissal is therefore warranted under

these circumstances.

       Accordingly, it is respectfully recommended that Plaintiff’s case be DISMISSED

WITHOUT PREJUDICE pursuant to Rule 41(b).




       ORDERED this 27th day of January, 2020.


                                             ___________________________________
                                             Julie K. Hampton
                                             United States Magistrate Judge




3/4
      Case 2:19-cv-00228 Document 21 Filed on 01/27/20 in TXSD Page 4 of 4




                                 NOTICE TO PARTIES

       The Clerk will file this Memorandum and Recommendation and transmit a copy to

each party or counsel. Within FOURTEEN (14) DAYS after being served with a copy of

the Memorandum and Recommendation, a party may file with the Clerk and serve on the

United States Magistrate Judge and all parties, written objections, pursuant to Fed. R.

Civ. P. 72(b), 28 U.S.C. § 636(b)(1), General Order No. 2002-13, United States District

Court for the Southern District of Texas.

       A party’s failure to file written objections to the proposed findings, conclusions,

and recommendation in a magistrate judge’s report and recommendation within

FOURTEEN (14) DAYS after being served with a copy shall bar that party, except upon

grounds of plain error, from attacking on appeal the unobjected-to proposed factual

findings and legal conclusions accepted by the district court. Douglass v. United Servs.

Auto Ass’n, 79 F.3d 1415 (5th Cir. 1996)(en banc).




4/4
